t c summary opinion united_states tax_court ollie b stone petitioner v commissioner of internal revenue respondent docket no 1001-08s filed date ollie b stone pro_se anne w bryson and susan s hu for respondent morrison judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed under sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all further section references are to the internal_revenue_code in effect for the years in continued on date respondent the irs issued petitioner ollie b stone a notice_of_deficiency for tax years and the notice stated that the irs had determined that stone had deficiencies in tax of i dollar_figure for ii dollar_figure for iii dollar_figure for and iv dollar_figure for the notice also stated that the irs had determined that stone was liable for fraud penalties under sec_6663 of i dollar_figure for ii dollar_figure for iii dollar_figure for and iv dollar_figure for stone timely filed a petition challenging the irs’s determinations he was a district of columbia resident at the time of filing we have jurisdiction to redetermine the amounts of stone’s deficiencies and to determine whether stone is liable for the fraud penalties see sec_6214 background the parties stipulated some facts those facts are so found stone was a public servant during the years at issue through he worked for the federal government as a utility systems repair operator leader for the general services administration at the suitland federal complex in maryland as part of his job stone was responsible for repair and maintenance continued issue and all rule references are to the tax_court rules_of_practice and procedure projects these projects included work on the complex’s heating electrical ventilation and air-conditioning systems the general services administration outsourced some of the repair and maintenance work to private contractors if a project’s estimated cost was above dollar_figure the general services administration used a bidding process to select contractors no- bid contracts were used for projects below dollar_figure stone played an important role in the contracting process he helped determine which projects would be outsourced his managers relied on his representations about the need for and the cost of these projects and he recommended contractors for the no-bid contracts for obvious reasons workers in stone’s position were prohibited from accepting things of value from contractors yet stone received cash goods and services from contractors working at suitland the parties stipulated that he received the following c c in stone received dollar_figure in money and property from crt electric crt paid him dollar_figure by checks and bought him a jacuzzi valued at dollar_figure in stone received dollar_figure from crt electric and jec industries crt paid him dollar_figure by checks and jec paid him dollar_figure by check c in stone received dollar_figure in money services and property crt electric paid him dollar_figure by checks and bought him musical equipment and installation services valued at dollar_figure jec industries paid dollar_figure for renovation work on his home c in stone received dollar_figure in money services and property crt electric paid him dollar_figure by checks bought him musical equipment valued at dollar_figure and bought him supplies valued at dollar_figure for renovating the interior of his home jec industries bought him cabinets valued at dollar_figure and paid dollar_figure for work on his truck michael lewis bought stone furniture valued at dollar_figure and gave him supplies valued at dollar_figure for building a deck and a walkway lewis’s company paid dollar_figure to have stone’s deck and walkway built christopher t fitzgerald paid stone dollar_figure by checks stone did not report the money goods or services he received from the contractors on his tax returns for each year at issue stone timely filed a form_1040 u s individual_income_tax_return the only income items he reported for those years were wages taxable interest and taxable refunds credits or 2the parties stipulated that stone received dollar_figure from fitzgerald but provided no further explanation about this amount offsets of state_and_local_income_taxes stone reported the following income for each year year wages dollar_figure big_number big_number big_number interest dollar_figure refunds credits or offsets of taxes dollar_figure total dollar_figure big_number big_number big_number in date a federal grand jury in maryland charged stone with counts including conspiracy submitting false claims filing false tax returns and accepting payments as a public official stone pleaded guilty to four counts of filing false tax returns in violation of sec_7206 one count for each of the years at issue after trial in the u s district_court for the district of maryland stone was convicted of conspiracy in violation of u s c sec_371 acceptance of payment by a public official in violation of u s c sec c b and five counts of submission of false claims in violation of u s c sec the court sentenced him to years in prison 3under sec_7206 a person commits a felony if that person willfully makes and subscribes any return statement or other document which contains or is verified by a written declaration that it is made under the penalties of perjury and which he does not believe to be true and correct as to every material matter on date the irs issued stone the notice_of_deficiency for tax years and the irs determined that stone failed to report the following amounts of gross_income i dollar_figure for ii dollar_figure for iii dollar_figure for and iv dollar_figure for stone conceded that the amounts determined in the notice_of_deficiency were correct for and the parties agreed that the correct amount for was dollar_figure and that the correct amount for was dollar_figure the notice stated that the irs determined the following deficiencies in tax i dollar_figure for ii dollar_figure for iii dollar_figure for and iv dollar_figure for and the notice stated that the irs determined that stone was liable for the following penalties under sec_6663 i dollar_figure for ii dollar_figure for iii dollar_figure for and iv dollar_figure for discussion the parties have agreed on the amounts of unreported income stone conceded that he had unreported income of dollar_figure for and dollar_figure for the amounts determined in the notice_of_deficiency the parties have agreed that stone had unreported income of dollar_figure for and dollar_figure for slightly less than the amounts determined in the notice_of_deficiency the parties disagree on i whether stone is liable for the sec_6663 penalties and ii whether sec_6501 permits the irs to assess taxes for the years at issue as we explain below stone is liable for the sec_6663 penalties and sec_6501 permits the irs to assess taxes for the years at issue i sec_6663 penalty sec_6663 provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud the irs has the burden of proving that a taxpayer is liable for the sec_6663 penalty by clear_and_convincing evidence sec_7454 rule b see also 135_tc_497 if the irs proves that part of an underpayment for a tax_year is due to fraud we treat the entire underpayment for that year as due to fraud unless the taxpayer shows by a preponderance_of_the_evidence that another part of the underpayment is not due to fraud sec_6663 the parties have stipulated that underpayments existed for all four years at issue the underpayments consisted of the taxes that stone failed to report on the money property and services he received from the contractors we find that the irs has shown by clear_and_convincing evidence that the entire underpayment for each year at issue is attributable to fraud for the following reasons c stone consistently failed to report substantial amounts of income over a period of years see 289_f2d_96 8th cir a consistent pattern of underreporting large amounts of income over a period of years is substantial evidence of an intent to defraud c stone engaged in criminal activity as shown by his convictions for accepting a payment in violation of u s c sec c b and submitting false claims in violation of u s c sec see 92_tc_661 stating that the taxpayer’s convictions of crimes related to the understatement were evidence of fraudulent intent 61_tc_249 stating 4the irs also claims that stone admitted that he did not report income so that he would not have to pay tax on it we disagree on cross-examination the irs asked stone whether he did not report the income so he would not have to pay tax on it according to the transcript stone answered well i mean i just didn’t think of it like that i just went on but the bottom line would be yes at the end of the day that’s what it would look like given the transcript’s punctuation the irs’s interpretation is plausible but we believe the last part of stone’s answer is properly punctuated as but the bottom line would be yes at the end of the day that’s what it would look like in other words we understand stone’s answer to be a denial followed by an acknowledgment that it could appear as if he did not report the income to avoid paying taxes that we may infer fraudulent intent from evidence a taxpayer was attempting to defraud another affd 519_f2d_1121 5th cir c stone engaged in criminal activity as shown by his pleading guilty to filing false tax returns in violation of sec_7206 see eg evans v commissioner tcmemo_2010_199 stating that pleading guilty to violating sec_7206 was evidence of fraud valbrun v commissioner tcmemo_2004_242 stating that conviction under sec_7206 is persuasive evidence of intent to evade tax c many of the payments stone received were in the form of labor supplies or other_property and thus were easier to conceal from the irs see 317_us_492 stating that fraud may be inferred from any conduct the likely effect of which would be to mislead or to conceal robinson v commissioner tcmemo_1990_235 finding fraud where county worker did not report similar kickbacks c stone’s cashing the checks he received rather than depositing them into his bank account made the checks less likely to be discovered by the irs see spies v commissioner supra pincite we also find that stone has not proven by a preponderance_of_the_evidence that any part of the underpayments was not attributable to fraud ii statute_of_limitations generally the irs must assess income_tax within three years of the later of i the date a taxpayer files a return or ii the last day prescribed by law or by regulations for filing the return sec_6501 and b see also sec_301 a - a b -1 a proced admin regs but if part of an underpayment in a year is due to fraud sec_6501 allows the irs to assess the tax for that year at any time sec_6501 sec_301_6501_c_-1 proced admin regs 288_f2d_517 2d cir affg tcmemo_1960_32 the determination of fraud for sec_6501 purposes is the same as the determination of fraud for sec_6663 purposes 116_tc_79 114_tc_533 and as we have already explained stone is liable for the sec_6663 penalty for each year at issue thus under sec_6501 the irs may assess the taxes for and at any time to reflect the foregoing decision will be entered under rule
